                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE: LISA YECKLEY                                  CASE NO: 16-15232

               Debtor(s)                             CHAPTER 13

                                                     JUDGE: JESSICA PRICE SMITH

                   DEBTOR’S MOTION TO TERMINATE PAY ORDER


       NOW COMES William J. Balena, counsel for Debtor, and hereby moves this Honorable

Court to order the release of the wages of the Debtors from the jurisdiction of the court. In

support of this Motion, counsel makes the following representations:

       1. Debtor filed a motion for voluntary dismissal of her chapter 13 case.

       2. Debtor’s wages are no longer needed to fund her plan.

       WHEREFORE, the Debtor prays that she and her employer be released from this court’s

order pertaining to their wages under the Chapter 13 case, and that no further wage deductions

should be taken by an employer and no further plan payments be remitted by debtor.




16-15232-jps      Doc 41     FILED 10/08/18      ENTERED 10/08/18 21:41:10            Page 1 of 3
                                     Respectfully submitted,

                                     BALENA LAW FRIM LLC

                                     /s/ William J. Balena
                                     William J. Balena, Member (0019641)
                                     Attorney for Debtors
                                     30400 Detroit Rd., #106
                                     Westlake, OH 44145
                                     (440) 365-2000
                                     (866)-936-6113 - Fax
                                     docket@ohbksource.com




16-15232-jps   Doc 41   FILED 10/08/18   ENTERED 10/08/18 21:41:10         Page 2 of 3
                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


IN RE: LISA YECKLEY                                  CASE NO: 16-15232

               Debtor(s)                             CHAPTER 13

                                                     JUDGE: JESSICA PRICE SMITH


                                         CERTIFICATION

       The undersigned attorney for Debtor hereby certifies that on October 8, 2018, a copy of

the foregoing Motion to Terminate Pay Order was served via regular U.S. mail upon the

following parties of interest:


Lauren Helbling, Chapter 13Trustee at ch13trustee@ch13cleve.com.

Lisa Yeckley, 5901 Edgehill Drive, Parma Hts, Ohio 44130



                                              Respectfully submitted,

                                              /s/ William J. Balena
                                              ______________________________
                                              William J. Balena (0019641)
                                              Attorney for Debtors
                                              30400 Detroit Rd., #106
                                              Westlake, OH 44145
                                              (440) 365-2000
                                              (866)-936-6113 - Fax
                                              docket@ohbksource.com




16-15232-jps      Doc 41         FILED 10/08/18   ENTERED 10/08/18 21:41:10        Page 3 of 3
